Brooke, J.
(after stating the facts). No portion of the debt for which suit was brought was contracted between the 8th day of September (the last day upon which the report could properly have been filed), and the 11th day of September, the day upon which it was actually filed. The question is presented whether the period of “such neglect or refusal” starts at the end of the fiscal year or is to be computed from the expiration of the 70 days allowed by the statute within which the directors may properly file their report. It seems clear that the directors are not in default during any of the time allowed by the statute for filing, and that their “neglect or refusal” commences only after the days of grace have expired. The case of Reuter Hub & Spoke Co. v. Hicks, 181 Mich. 250, is relied upon as authority by counsel for appellant. In that case it will be found we were dealing with the language of the earlier statute and it cannot be said to be controlling in the case at bar. American Brass Co. v. Emery, 189 Mich. 593.
The judgment was prpperly directed and is therefore affirmed.
Bird, Moore, Steere, Fellows, Stone, and Kuhn, JJ., concurred with Brooke, J.
Ostrander, C. J.
I do not see what the law of 1915 has to do with the case, and therefore do not concur in this opinion.